This Document Was Prepared by: Terry Monson, 700 Walnut, Suite 1600, Des Moines,
IA 50309 (515)-283-8024
When recorded, please return to: Terry Monson, 700 Walnut, Suite 1600, Des
Moines, IA 50309

EXHIBIT 10.6 - SUBSTATION AND TRANSFORMER SHARED USE AGREEMENT AND EASEMENT
AGREEMENT

This is an agreement, dated as of September 29, 2006 (this "Agreement"), between
Northern Iowa Windpower II, LLC, a Delaware limited liability company, its
successors and assigns ("NIW H"), and Madison Gas and Electric Company, a
Wisconsin corporation, its successors and assigns ("MGE") pertaining to shared
ownership and shared use of an electrical substation identified below that is
owned by Northern Iowa Windpower, LLC ("Northern") and NIW II, and currently
serviced by Interstate Power and Light Company (a wholly owned subsidiary of
Alliant Energy Corporation), a Delaware corporation, its successors and assigns
("WO. MGE and NIW II are sometimes referred to as the "parties."

1.

BACKGROUND INFORMATION, DEFINITIONS AND PURPOSE

1.1 Capitalized Terms. Unless otherwise defined in this Agreement, all
capitalized terms in this Agreement shall have the meaning given them in a
Substation Use and Easement Agreement dated December 13, 2004, between Northern
and NEW II, a copy of which is attached to this Agreement as Exhibit 1,
("Substation Agreement"), a memorandum of which is recorded in the Worth County,
Iowa records as document number 042691.

1.2 Substation Use and Easement Agreement Between Northern and NIW II. The
Substation Agreement provides for easement rights pertaining to the Substation
Property and use rights pertaining to the Phase I Substation, Phase II
Substation and Combined Substation as those terms are defined in the Substation
Agreement. MGE's rights under this Agreement are derivative of NIW II's rights
by assignment and conveyance to MGE of MGE's Proportionate Share of NIW II's
rights under the Substation Agreement and by purchase and conveyance of MGE's
Proportionate Share of NIW II's ownership interest in the Exercise Property. MGE
shall by reason of its ownership, to the extent of its Proportionate Share,
enjoy the benefits of, and share the burdens of, MW II's rights and obligations
under the Substation Agreement.

1.3 MGE Asset Purchase Agreement. NIW II and MGE are parties to an Asset
Purchase Agreement dated and executed contemporaneously with this Agreement
("Asset Purchase Agreement") to which this Agreement is attached as Exhibit C.
Pursuant to the terms of the Asset Purchase Agreement, MGE purchased a developed
site and other rights necessary to





enable MGE to construct wind turbines with a total nameplate generating capacity
not to exceed 29.7MW consisting of 18 1.65MW Vestas V82 wind turbines ("MGE
Unit") to be in Commercial Operation on or before December 31, 2007. The MGE
Unit constitutes a Future Generating Facility as defined in the Substation
Agreement.

1.4 NIW II Top of Iowa Wind Farm Phase H. NIW II expects to construct the Top of
Iowa Wind Farm Phase II ("Phase II Wind Farm"), a Future Generating Facility as
defined in the Substation Agreement, consisting of wind turbines with total
nameplate generating capacity up to 80.3MW to be in Commercial Operation on or
before December 31, 2007. The Phase II Wind Farm may be one project under single
ownership or may be two or more units each under separate ownership (each a
"Unit"). The Unit or Units owned by NIW II are collectively referred to as the
"NIW II Unit." Each of the NIW II Unit(s) constitute(s) a Future Generating
Facility as defined in the Substation Agreement. NIW II, subject to the terms of
this Agreement, will also construct the Phase II Substation to be ready to serve
the MGE Unit and NIW H Unit(s) at or prior to the time each is ready to begin
Commercial Operation.

1.5 Purpose. The purpose of this Agreement is to grant to MGE, subject to the
terms of this Agreement and the Substation Agreement, all necessary rights to
deliver the electricity produced by the MGE Unit to the Interconnection Point as
defined in and in accordance with the Phase II Interconnection Agreement through
NIW II's Transformer ("MW II Transformer") located in the Phase II Substation,
together with all consents and reciprocal easements necessary to allow MGE
access to the Combined Substation as reasonably needed for enjoyment of the
rights granted in this Agreement and in the Asset Purchase Agreement.

2.

GRANT TO MGE OF NON-EXCLUSIVE ACCESS AND TRANSFORMER SHARING RIGHTS.

MGE's rights under this Agreement are derivative of MW H's rights under the
Substation Agreement and MGE shall, to the extent of its Proportionate Share,
enjoy the benefits of, and share the burdens of, NIW H's rights and obligations
under the Substation Agreement. Subject to the terms and conditions of use set
forth in the Substation Agreement, MW II grants to MGE (such grant constituting
a partial "Assignment" within the meaning of Section 11.1 of the Substation
Agreement) non-exclusive access to the Combined Substation to connect the MGE
Unit to a tap or taps, as designated by NIW II, on the NIW II Transformer. The
tap(s), MW II Transformer, related switches and equipment shall be sufficient to
transmit and deliver energy generated by the MGE Unit through the NM II
Transformer and Combined Substation to the interconnection point with the 161
Line (as that term is defined in the Substation Agreement) in compliance with
the Substation Agreement and the Phase II Interconnection Agreement. This grant
includes all access, transmission and communications easements, rights-of-way
and any other easements and rights-of-way reasonably required in connection with
such non-exclusive use of the Combined Substation including, but not limited to,
an easement for installation of buried or above ground electrical collection
lines and communications lines from the public right of way to their point of
connection, as applicable, with the NIW II Transformer or communications and
data system of the Phase II Substation. The rights granted MGE in this Agreement
shall terminate as and when provided in Sections 2 and 4, as applicable, of the
Substation Agreement.

3.

ALLOCATION OF INTERCONNECTION CAPACITY TO MGE

NIW II hereby allocates to MGE, subject to the terms of this Agreement, for
MGE's use to serve the MGE Unit, subject to the terms of this Agreement and
subject to the terms of the Phase II Interconnection Agreement, exclusive access
to 29.7MW of NIW II's interconnection rights





under the Phase II Interconnection Agreement. The rights granted MGE under this
Section shall terminate at the same time as NIW II's rights under the Phase II
Interconnection Agreement terminate, or upon termination of this Agreement, if
that is earlier.

4.

SUBSTATION IMPROVEMENTS.

4.1(a) Design and Construction. NIW-II shall be responsible for design and
construction of the Phase II Substation and interconnection structure, switches
and other facilities comprising the Phase II Substation, including the NIW II
Transformer which shall be a 112 MVA transformer, with taps as reasonably
required by MGE. to allow connection of the MGE Unit to the low side of the NIW
II Transformer. MGE, at its expense, shall have the right to review and approve
the plans and specifications for the Phase H Substation and for the NIW II
Transformer, which review and approval shall not be unreasonably withheld,
delayed or conditioned. NIW II's design and construction of the Phase II
Substation shall conform to the most current version of the National Electric
Safety Code and be in accordance with prudent utility practice. Materials used
to construct the Phase II Substation shall be of utility grade. MGE and NIW-II
shall share the costs of constructing the Phase II Substation, including the MW
II Transformer, in proportion to the nameplate capacity of the MGE Unit and NIW
II Unit(s) to the total Units utilizing the NIW II Transformer (as to each of
MGE and MW II, its "Prorata Portion"). MGE's Prorata Portion is 29.7/110 and NIW
II's Prorata Portion is 80.3/110. MGE and MW II each shall be solely responsible
for design and construction of its respective electrical collection lines within
the MGE Unit and the NIW II Unit, and those located on the Combined Substation
connecting the respective Units to the MW II Transformer, and for the cost of
making and testing, as necessary, their respective connection(s) to the tap(s)
provided on the MW II Transformer.

4.1(b) Design and Construction Milestones. MGE and NIW II recognize and
acknowledge that time is of the essence in the completion of construction of the
Phase II Substation. The Phase II Substation shall be energized and capable of
delivering energy from the MGE Unit by no later than July 31, 2007 (the
"Energization Date"). In order to meet the Energization Date, the Parties agree
to the following design and construction milestone schedule (the "Milestones"):

(1)

NIW II shall deliver the specifications for the Phase II-Transformer
("Transformer Specifications") to MGE by no later than October 15, 2006.

(2)

MGE shall review the Transformer Specifications by no later than October 20,
2006.

(3)

NIW II shall order the Phase II Transformer (for which MGE has approved the
Specifications) by no later than November 1, 2006.

(4)

NIW II shall deliver the plans and specifications for the Phase II Substation
(the "Substation Plans") to MGE and parties required to approve the Substation
Plans under the Substation Agreement by no later than December 1, 2006.

(5)

MGE shall review the Substation Plans by no later than February 1, 2007. NIW II
use its best efforts to ensure that parties required to approve the Substation
Plans do so no later than February 5, 2007.





(6)

NIW II shall have fully executed contracts for the construction of the Phase II
Substation with contractors reasonably acceptable to MGE by no later than March
1, 2007.

(7)

NIW II shall have begun significant construction activities by no later than
April 1, 2007.

(8)

NIW II shall ensure that all of the equipment needed for the Phase II Substation
(including but not limited to the transformer, switch gear, circuit breakers,
and high-voltage meters) is delivered to the construction site by no later than
June 30, 2007..

(9)

NIW II shall ensure that the Phase II Substation is energized and capable of
delivering energy from the MGE Unit by no later than July 31, 2007.

In the event that NIW II fails to meet any Milestone, MGE shall have the right,
but not the obligation, to take over and complete the construction of the Phase
II Substation. MGE's right to take over and complete the construction of the
Phase II Substation is in addition to any other remedy that MGE has under this
Agreement or pursuant to law or equity. The grant of easement rights to MGE
under Section 8.1 of this Agreement shall be expressly applicable to any
takeover of construction by MGE. NIW II shall be responsible for and shall
reimburse MGE for NIW II's Prorata Portion plus any additional design and
construction costs related to NIW II's failure. If such reimbursement is made on
or before December 31, 2008, whether by payment or offset under the terms of the
Asset Purchase Agreement, all of NIW II's rights in the Phase II Substation and
under this Agreement and the Substation Agreement shall be fully and
automatically restored without further action by NIW II or MGE. If such
reimbursement is not made on or before December 31, 2008, then MGE shall have
the right upon thirty days written notice to MW II to declare a forfeiture of
and assume ownership of NIW II's rights in the Phase II Substation, this
Agreement and the Substation Agreement.

4.2

Allocation of Costs of Construction. MGE shall reimburse NIW II for its Prorata

Portion of the direct costs incurred in constructing the Phase II Substation and
interconnection structure in compliance with the Substation Agreement and the
Phase II Interconnection Agreement, including any changes to or upgrades of the
Phase I Substation needed to accommodate the addition of the Phase II Substation
and any upgrades required under the Interconnection Agreement as it may be
amended or modified or as may be required by MISO or LPL, less any
reimbursements received for the upgrades (collectively, "Construction Costs").
The cost of capacitor banks and other equipment needed solely due to
characteristics of the turbines chosen by either NW/ II or MGE for its
respective Unit(s) shall be borne by the party for whom the cost was incurred.
This is not directly addressed in the term sheet, but seems fair if different
turbines are used with differing equipment requirements.

4.3

Installation of Meters. Notwithstanding the foregoing, MGE and NIW-II, each at
its own cost, will install meters at the low side of the transformer.





4.4 Credit Enhancement by MGE. When NIW II contracts for the purchase of the NIW
II Transformer ("Transformer Contract"), MGE shall become a party to the
Transformer Contract and shall be fully liable thereunder for the purpose of
assuring the supplier of the NIW II Transformer of timely payment of all amounts
due under the Transformer Contract. This provision shall not affect the
obligations of NIW II and MGE to make payment of Construction Costs as provided
herein. To the extent MGE actually advances funds under this Section in excess
of its Prorata Portion of amounts due under the Transformer Contract, MGE shall
have the right to offset and deduct such excess from any payments due NIW II or
its assigns hereunder or under the Asset Purchase Agreement.

4.5 Payment of Construction Costs. When NIW II contracts for the design,
construction and equipping of the Phase II Substation including the NIW II
Transformer and any changes to or upgrades of the Phase I Substation needed to
accommodate the addition of the Phase II Substation, and purchase of equipment
to be installed in the Phase II Substation, NIW II shall furnish to MGE copies
of all contracts, purchase orders for such design, construction and equipment
(collectively, "Construction Contracts"). NIW II shall promptly furnish to MGE
copies of all invoices received by NIW II pursuant to the Construction Contracts
and for any other Construction Costs incurred as provided in Section 4.1. MGE
shall reimburse NIW II for its Prorata Portion of all Constructions Costs
incurred and paid by NIW II within 15 days after receipt of the invoices from
NIW II.

5.

SUBSTATION OPERATION AND METERING

5.1 Operation and Maintenance Costs. The NIW II Transformer and the Phase H
Substation shall be owned by the parties as tenants-in-common, each owning an
undivided interest in the assets, based on the Prorata Portion of the respective
party. MW II shall promptly furnish to MGE copies of all invoices received by
NIW II for Necessary Expenses incurred pursuant to the Substation Agreement,
other costs of operating and maintaining the Phase II Substation including the
MW II Transformer (collectively "O&M Costs"). MGE, within 15 days after receipt
of the invoices from NIW II, shall reimburse NIW II for its Prorata Portion of
all O&M Costs incurred and paid by MW II. NIW II and MGE shall each have the
right, but not the duty, to advance payment in full any O&M Costs including
Necessary Expenses and the other party, within thirty (30) days after receipt of
a statement for the expenses thus advanced, shall reimburse the party making the
advance an amount equal to that party's Prorata Portion of the total amount
advanced. NIW II shall provide MGE as soon as practicable with written notice of
the receipt of any notice of default under the Substation Agreement or the Phase
II Interconnection Agreement and MGE may cure any such default. If NIW II
breaches its obligations to operate and maintain the MW II Transformer and the
Phase II Substation, and fails to cure any such breach within 30 days after
receipt of notice of breach (or in such shorter time period if necessary to
avoid imminent damage to the MW II Transformer and Phase II Substation), MGE may
take such reasonable actions as it, in its sole discretion, deems reasonably
necessary to remedy such breach, provided such actions shall not interfere with
MW ifs or Northern's use of the Combined Substation. In the event that NIW II's
actions or inaction, in the reasonable judgment of MGE, may result in
termination within the next 90 days of the Substation Agreement under Section 2
thereof, MGE shall notify NIW II of the measures MGE contends are necessary to
prevent such termination. If NIW II within thirty days after receipt of such
notice, fails to take action adequate to prevent termination of the Substation
Agreement, MGE may take over operation and maintenance of the Phase II
Substation, in which case MW II shall assign its





rights under the Substation Agreement to MGE and NIW II shall pay MGE its
Prorata Portion of the O&M Costs, to the extent necessary to prevent termination
of the Substation Agreement. NIW II shall have the right and option for one year
following its assignment of rights to MGE to reacquire the interests transferred
pursuant to this Section upon reimbursing MGE for costs actually incurred by MGE
to prevent termination of the Substation Agreement.

 5.2 Metering Equipment and Location. NIW II shall provide, install, or arrange
for transmission owner to install, and shall operate, maintain, and read,
appropriate meters in compliance with the requirements of the Article 10 of the
Interconnection Agreement ("Project Metering"). Such meters shall be used for
quantity measurements under this Agreement. MGE, at its sole expense, may
install and maintain check Meters, SCADA devices, and all associated metering
and communication equipment to permit an accurate determination of the
quantities of capacity and energy delivered under this Agreement; provided,
however, that such equipment shall be operated and maintained in a manner that
complies with the Interconnection Agreement and does not interfere with the
installation, maintenance and operation of Project Metering and associated
measuring equipment or the Combined Substation and interconnection facilities.
).

The Project Metering shall be at the Delivery Point. MW II and MGE and owners of
other Units, if any, in the Phase II Wind Farm shall each install a meter or
meters at the low side of the MW II Transformer to determine how much energy
each Unit is delivering to the transformer and how much is being delivered by
the remainder of the Units in the Phase II Wind Farm. Output as metered at the
Delivery Point will be assumed to be in the same proportions as the metered, low
side inputs. If permitted by MISO under the Phase II Interconnection Agreement,
and agreed by all parties using the Phase II Substation, low-side compensated
meters may be used in lieu of the low side/high side metering combination
described in this Section and in Section 4.3.

 5.3 Measurements. Readings of Project Meter shall be conclusive as to the
amount of energy delivered onto the power grid through the MW II Transformer,
and the low side meters as to the amount of energy delivered to the NIW II
Transformer. In the event the Project Meter or low side meter is out of service
or is determined, pursuant to this Section 5.3, to be registering inaccurately,
measurement of energy delivered shall be determined by:

(a)

Check meter(s), if installed and registering accurately; or

(b)

In the absence of an installed and accurately registering check meter, by making
a mathematical calculation if upon a calibration test of Project Meter or the
low side meters, a percentage error is ascertainable; or

(c)

In the absence of both an installed and properly registering check meter or low
side meters and an ascertainable percentage of error, estimating by reference to
quantities measured during periods of similar conditions when the Project Meter
or low side meters were registering accurately; or

(d)

If no reliable information exists as to the period over which such meter was
registering inaccurately, it shall be assumed for correction purposes hereunder
that such inaccuracy began at a point in time midway between the testing date
and the last previous date on which such meter was tested and found to be
accurate, but not to exceed six months prior to the testing date.





 5.4 Testing and Correction. The accuracy of each Project Meter shall be tested
and verified as provided in the Interconnection Agreement and the cost of test
shall be a Necessary Expense. MGE and NIW II shall have the right to access,
with reasonable notice to the other and at reasonable times, to the other
party's low side meters in order to test and verify the accuracy of such meters'
measurements and recordings. Such inspections and verifications shall be at the
sole expense of the party making the inspection. If any party or power purchaser
entitled to do so under its power purchase agreement has installed a check meter
the party or power purchaser shall test and verify each such meter shall be
accurate within a one percent (1%) variance in accordance with commonly accepted
meter testing procedures. Each party to this Agreement and power purchaser
entitled to do so under its power purchase agreement shall have the right to be
present when any other party is performing any maintenance and testing on the
meters provided it has given the other party reasonable notice of its desire to
be present. Each party shall bear the cost of the testing of its own meters. If
either party disputes a meter's accuracy or condition, it shall so advise the
owner of the meter in writing. The owner of the meter shall, within fifteen (15)
days after receiving such notice, advise the disputing party in writing as to
its position concerning the meter's accuracy and reasons for taking such
position. If the parties are unable to resolve their disagreement through
reasonable negotiations, then either party may submit such dispute to an
unaffiliated third-party engineering company mutually acceptable to the parties
to test the meter. If the tested meter is found to be registering within the
permitted variance indicated in the Interconnection Agreement, and a low side
meter is found to be registering within the permitted one percent (1%) variance,
the disputing party shall bear the cost of inspection; otherwise, the cost shall
be borne by the owner of the meter. Any repair or replacement shall be made at
the owner's expense as soon as practicable, based on the third-party engineer's
report. If, upon testing, any meter is found to be accurate or to be in error by
not more than the permitted 1% variance, previous recordings of such meter shall
be considered accurate in computing deliveries hereunder, but if in error, such
meter shall be promptly adjusted to record correctly. If, upon testing, any
meter shall be found to be in error by an amount exceeding the permitted 1%
variance, then such meter shall be promptly adjusted to record properly and any
previous recordings by such meter shall be adjusted in accordance with Section
5.3 hereof. If, upon testing, any meter is found to be in error by more than the
permitted variance indicated in the Interconnection Agreement, the payments for
energy shall be adjusted to reflect the corrected measurements determined
pursuant to Section 5.3. The party paying such difference shall also pay
interest at the prime rate and such payment (including such interest) shall be
made within

thirty (30) days of receipt of a corrected billing statement.

-

 5.5 Maintenance and Records. The parties shall provide for their respective low
side meters to be read on a daily basis and for the Project Meter to be read on
a daily basis or as more frequently required under the Phase II Interconnection
Agreement. MGE and NIW II shall furnish to each all data from their respective
low side meters and the Project Meter for the purpose of calculating each
party's Proportionate Share of the energy produced and delivered to the
Interconnection Point as defined in the Phase II Interconnection Agreement. Data
from the Project Meter shall be provided to NIW II and MGE no later than the
time it is provided to MISO. A party desiring real time compensated low side
metering, if permitted by MISO under the Phase H Interconnection Agreement, and
if agreed by all parties using the Phase II Substation, may at its own expense
install such meters as are agreed and permitted. Each party shall have the right
to be present whenever the other party reads, cleans, changes, repairs,
inspects, tests, calibrates, or adjusts the equipment used in measuring or
checking the measurement of the energy delivered through the NIW II Transformer
to the 161 Line. Each party shall give at least forty-eight (48) hours notice to
the other Party in advance of taking any such actions. The records from each
party's measuring equipment shall remain the property of that party, but, upon
request, each party





will submit to the other its records and charts, together with calculations
therefrom, for inspection, verification and copying, subject to return within
ten (10) days after receipt thereof.

6.

TERM AND REMOVAL OF SUBSTATION.

The term of this Agreement and of the consents and easements granted in it
("Term") shall coincide with the Term of the Substation Agreement unless sooner
terminated by MGE. MW II agrees that, despite the fact it may be permitted under
Section 4 of the Substation Agreement, NIW II shall not remove any part of the
Combined Substation it owns if such removal will affect the safety or operation
of equipment necessary to MGE's exercise and enjoyment of the rights granted MGE
in this Agreement. Should Northern desire to remove equipment from the Combined
Substation that is necessary to the parties' exercise and enjoyment of their
respective rights in the Combined Substation, NIW II and MGE shall each pay its
respective Proportionate Share of the cost; should the equipment to be removed
affect only MGE or MW II, the affected party shall pay the entire cost. NIW II
at the request of MGE and subject to the above payment terms, shall exercise its
rights pursuant to Section 4 of the Substation Use Agreement to purchase any of
such equipment to be removed and shall leave it in operation for the Term of
this Agreement or such lesser period of time that it is necessary to MGE's
exercise and enjoyment of the rights granted MGE in this Agreement.

7.

CONDITIONS OF USE BY MGE.

7.1 Payment of Construction Costs, Refund of Reimbursements for Upgrades. NIW II
shall not be required to allow the MGE Unit to use the MW II Transformer until
MW-II has been reimbursed for the MGE Unit's Prorata Portion of the Construction
Costs. MGE's Prorata Portion of reimbursements, including interest, received by
MW II for any upgrades that may be required under the Phase II Interconnection
Agreement shall be refunded to MGE as and when received by NIW II.

7.2 Operation and Maintenance. During the Term, MGE shall: (a) pay all amounts
due to NIW II under this Agreement for O&M Costs as provided in Section 5.1,
including, without limitation, Necessary Expenses and costs of operating and
maintaining the NIW II Transformer, and (b) not interfere with the operation and
maintenance of the MW II Unit(s) or the Wind Farm in any manner. NIW II shall
not change, use or modify the Combined Substation so as to prevent or interfere
with MGE's use of the Combined Substation or the energy production of the MGE
Unit

If MGE or NIW II experiences operating difficulties with any portion of its
generation facilities and the parties dispute the cause of such difficulties,
the parties shall as quickly as reasonably possible implement a solution
(permanent or temporary) that will minimize total lost revenues or damage. MGE
shall cooperate with NIW II in fulfilling its obligations under Section 5 of the
Substation Agreement. Thereafter, MGE shall cooperate with NEW II and Northern
to promptly determine the cause of the difficulties, using if necessary the
services of appropriate unaffiliated third party experts, and as between MGE and
NIW II, the party found to have caused the difficulty shall reimburse the other
and/or Northern (if required to do so under the Substation Agreement) for lost
revenue and reasonable out of pocket expenses incurred to investigate, mitigate
and cure such difficulties.

MGE or MW II shall each have the right, but not the duty, to advance payment in
full any Necessary Expenses or other sums payable under this Agreement and the
other party, within





thirty (30) days after receipt of a statement for the expenses thus advanced,
shall reimburse the party making the advance an amount equal its Prorata Portion
of the total amount advanced.

8.

GRANT OF EASEMENTS WITHIN SUBSTATION PROPERTY.

8.1 Grant of Reciprocal Easements. NIW II as fee title owner of the Exercise
Property and as a party to the Substation Agreement hereby grants to MGE to the
extent of NIW II's interests in the Combined Substation and the Substation
Property, and subject to the terms of any existing agreements made for similar
purpose, a non-exclusive easement to enter on all parts of the Substation
Property. The purpose of this easement is to allow MGE to exercise in accordance
with the terms of this Agreement all rights and fulfill all responsibilities
under this Agreement in compliance with all applicable safety and regulatory
requirements.

8.2 Metering and Communications Equipment. Without limiting the generality of
the foregoing, MGE shall have the right to install, operate, and remove in
accordance with the terms of this Agreement all metering and monitoring
equipment needed or useful for operation of the MGE Unit, the Combined
Substation, and to record individually the amounts and characteristics of
electricity delivered by the MGE Unit, Northern's Wind Farm, or the NIW II
Unit(s) onto the 161 Line. NIW II hereby assigns to MGE, as and to the extent
permitted by the Substation Agreement, the right to enter and use the control
house or houses for the Phase I Substation and Phase II Substation as needed in
the exercise of the rights and responsibilities of MGE under this Agreement.
MGE, Northern and MW II shall also have the right to construct, operate, and
maintain underground fiber-optic lines in mutually agreed locations on the
Substation Property to connect with off-site communications equipment used by
MGE, Northern, NIW II or IPL to monitor the 161 Line and Combined Substation.

8.3 Grants and Obligations Regarding Safety. The intention of the parties is
that fencing and other safety and security devices within the Substation
Property and those designed to prevent unauthorized entry into the Combined
Substation or onto the Substation Property shall at all times meet or exceed
applicable safety standards applied by IPL in design, construction and operation
of similar substations under its control. The parties shall cooperate with each
other and with Northern to from time-to-time change locks, codes or other
security devices as needed to assure needed access to the Substation Property by
the parties and Northern. During the Term, but not before the Phase II
Substation is completed, the parties grant to each other the right to make
emergency repairs to or replacements of safety and security devices with the
reasonable cost to be borne fifty percent (50%) by Northern, and 50% by the
owners of the NIW II Units and the MGE Unit according to their Proportionate
Shares, unless otherwise allocated under the Phase I Interconnection Agreement,
the Phase II Interconnection Agreement, or other contracts among the parties.
This provision shall not be construed to create any increased duty to or rights
in the public or persons not a party to this Agreement.

9.

NIW II'S REPRESENTATIONS, WARRANTIES AND COVENANTS. NIW II hereby represents,
warrants and covenants as follows:

9.1 Title. NIW II will acquire certain of the reversionary rights referred to in
Section 8.1 of the Substation Agreement and, subject to easements and
restrictions of record, for all or a portion of the Expansion Property as
necessary to construct the Phase II Substation ("Exercise Property"). NIW II's
title to the Exercise Property will be subject to a reversionary interest
substantially similar to that described in section 8.1 of the Substation
Agreement.





 9.2 Authority. NIW II has the authority to enter into this Agreement and to
grant and assign the rights granted and assigned by this Agreement. When signed
by NIW II, this Agreement constitutes a valid and binding agreement, enforceable
against NIW II in accordance with its terms.

 9.3 NIW II's Obligations to MGE. NIW II shall not perform or omit any acts with
regard to the Combined Substation or the Substation Property that would
interfere with MGE's use of or access to the Combined Substation, the Substation
Property or with the MGE Unit.

 9.4 Requirements of Governmental Agencies. NIW II shall have the right, in its
sole discretion and at its sole expense, in its name; or MGE's name, to contest
the validity or applicability to the Phase II Substation, Combined Substation or
Substation Property of any law, ordinance, statute, order, regulation, property
assessment or the like made by any governmental agency or entity. NIW II shall
control any such contest and MGE shall cooperate with NIW II in every reasonable
way in such contest, at no out-of-pocket expense to MGE.

 9.5 Hazardous Materials. NIW II shall not materially violate, and agrees to
indemnify MGE against any material violation on the Substation Property by NIW
II, its agents or contractors, of any applicable law or regulation relating to
any substance, material or waste classified as hazardous or toxic, or which is
regulated as waste. NIW II agrees to indemnify, defend and hold harmless MGE
from any and all losses, expenses, claims, penalties, fines or causes of action
of every kind and character, specifically including but not limited to
environmental investigation and remediation costs and expenses, resulting from
its activities on the premises or any spills or releases of hazardous substances
or hazardous materials on the premises. NIW II's responsibility pursuant to this
Section shall expressly include liability under CERCLA, and include claims of
third parties, employees of either party or subcontractors.

 9.6 Mechanic's Liens. NIW II shall not permit any mechanic's liens arising out
of NIW II's use of the Substation Property or construction of the Phase II
Substation pursuant to this Agreement to be filed against the Substation
Property. If NIW II wishes to contest any such lien, NIW II shall, within sixty
(60) days after it receives notice of the lien, provide a bond or other security
MGE may reasonably request, or remove such lien from the Substation Property
pursuant to applicable law.

10. MGE'S REPRESENTATIONS, WARRANTIES AND COVENANTS. MGE hereby represents,
warrants and covenants as follows:

10.1 Authority. MGE has the authority to enter into this Agreement and to grant
and assign the rights granted and assigned by this Agreement. When signed by MGE
this Agreement constitutes a valid and binding agreement, enforceable against
MGE in accordance with its terms.

10.2 MGE's Obligations to NIW II. MGE shall not perform or omit any acts with
regard to the Combined Substation or the Substation Property that would
interfere with NIW II's use of or access to the Combined Substation, the
Substation Property or with the NIW II Unit(s).

10.3 Hazardous Materials. MGE shall not materially violate, and agrees to
indemnify NIW II against any material violation on the Substation Property by
MGE, its agents or contractors, of any applicable law or regulation relating to
any substance, material or waste classified as hazardous or toxic, or which is
regulated as waste. MGE agrees to indemnify, defend and hold harmless NIW II
from any and all losses, expenses, claims, penalties, fines or





causes of action of every kind and character, specifically including but not
limited to environmental investigation and remediation costs and expenses,
resulting from its activities on the premises or any spills or releases of
hazardous substances or hazardous materials on the premises. MGE's
responsibility pursuant to this Section shall expressly include liability under
CERCLA, and include claims of third parties, employees of either party or
subcontractors.

10.4 Mechanic's Liens. MGE shall not permit any mechanic's liens arising out of
MGE's use of the Substation Property pursuant to this Agreement to be filed
against the Substation Property. If MGE wishes to contest any such lien, MGE
shall, within sixty (60) days after it receives notice of the lien, provide a
bond or other security MGE may reasonably request, or remove such lien from the
Substation Property pursuant to applicable law.

11.

INSURANCE AND INDEMNITY.

Each party shall maintain liability insurance insuring itself, the other party
and Northern (each named as an additional insured) against loss caused by the
other party's use of the Substation Property. The amount of insurance shall be
not less than One Million Dollars ($1,000,000) of combined single limit
liability coverage. The parties shall provide certificates of insurance to each
other on written request. Except to the extent covered by such insurance, the
parties will indemnify and defend each other against liability for injuries and
claims for direct damage to the extent that they are caused by the indemnifying
party's exercise of rights granted in this Agreement. The parties authorize each
other to take reasonable safety measures on the Substation Property to reduce
the risk that the Combined Substation, the MGE Unit or the NIW II Unit(s) will
cause harm or injury to people and property.

12.

FINANCING AND ASSIGNMENT.

12.1 Right to Mortgage and Assign. MGE and NIW II may, upon notice to the other
party, without the other party's consent or approval, mortgage, collaterally
assign, or otherwise encumber and grant security interests in all or any part of
their respective interest in this Agreement, the Phase I Substation, the Phase
II Substation, NIW II Transformer, the Substation Property, the MGE Unit, and
NIW II Unit(s) (collectively, "Wind Farm Assets"). These various security
interests in all or a part of the Wind Farm Assets are collectively referred to
as "Mortgages" and the holders of the Mortgages, their designees and assigns are
referred to as "Mortgagees." The Mortgages shall comply with and be subject to
the terms of the Substation Agreement and this Agreement. MGE and MW II shall
also have the right without the other party's consent to sell, convey, lease; or
assign all or any portion of its Wind Farm Assets on either an exclusive or a
non-exclusive basis, or to grant sub-easements co-easements, separate easements,
leases, licenses or similar rights, however denominated (collectively,
"Assignment"), to one or more persons or entities (collectively, "Assignees").
Assignees and Mortgagees shall use the Wind Farm Assets only for the uses
permitted under this Agreement. Assignees and Mortgagees shall have all rights
and remedies allowed them under then existing laws except as limited by their
individual agreements with MGE or MW II.

12.2 Mortgagee/Assignee Obligations. Any Mortgagee or Assignee that does not
directly hold an interest in the Wind Farm Assets, or whose interest is held
solely for security purposes, shall have no obligation or liability under this
Agreement prior to the time the Mortgagee or Assignee directly holds an interest
in this Agreement, or succeeds to absolute title to MGE's or to NIW II's
interest. A Mortgagee or Assignee shall be liable to perform obligations under
this Agreement only for and during the period it directly holds such interest or
absolute





title. Any Assignment permitted under this Agreement shall release MGE, NIW II
or other assignor from obligations accruing after the date that liability is
assumed by the Assignee.

12.3 Right to Cure Defaults/Notice of Defaults/Right to New Agreement. To
prevent termination of this Agreement or any rights or easements created by this
Agreement, or any partial interest in such rights or this Agreement, MGE, NIW
II, any Mortgagee or Assignee shall have the right, but not the obligation, at
any time to perform any act necessary to cure any default and to prevent the
termination of this Agreement or any interest in the Wind Farm Assets.

12.4 Extended Cure Period. If any default by MGE or NIW II under this Agreement
cannot be cured without obtaining possession of all or part of the Wind Farm
Assets, then any such default shall be deemed remedied if a Mortgagee or
Assignee: (a) within sixty (60) days after receipt of notice of the default
acquires possession of all or part of the Wind Farm Assets, or begins
appropriate judicial or nonjudicial proceedings to obtain the same; (b)
diligently prosecutes any such proceedings to completion; and (c) after gaining
possession of all or part of the Wind Farm Assets performs all other obligations
as and when the same are due in accordance with the terms of this Agreement. If
a Mortgagee or Assignee is prohibited by any court or by operation of any
bankruptcy or insolvency laws from commencing or prosecuting the proceedings
described above, the sixty (60) day period specified above for commencing
proceedings shall be extended for the period of such prohibition.

12.5 Certificates, etc. MGE and NIW II shall execute estoppel certificates
(certifying as to truthful matters, including without limitation that no default
then exists under this Agreement, if such be the case), and consents to
assignment and non-disturbance agreements as MGE, NIW II, or any Mortgagee or
Assignee may reasonably request from time to time. The party who requests such
certificates shall pay the reasonable expenses of the other parties to negotiate
and review such requested certificates, or such costs may be shared as the
parties may otherwise agree. MGE and NIW II shall cooperate in amending this
Agreement from time to time to include any provision that may be reasonably
requested by MGE, NIW II or any Mortgagee or Assignee to implement the
provisions contained in this Agreement or to preserve a Mortgagee's security
interest

13. MORTGAGEE PROTECTION.

Any Mortgagee, upon delivery to MGE or NIW II, as applicable, of notice of its
name and address, for so long as its Mortgage is in existence shall be entitled
to the following protections which shall be in addition to those granted
elsewhere in this Agreement:

13.1 Mortgagee's Right to Possession, Right to Acquire and Right to Assign. A
Mortgagee shall have the absolute right: (a) to assign its Mortgage; (b) to
enforce its lien and acquire title to all or any portion of the. Wind Farm
Assets by any lawful means; (c) to take possession of and operate all or any
portion of the Wind Farm Assets and to perform all obligations to be performed
by MGE or NIW II under this Agreement, or to cause a receiver to be appointed to
do so; and (d) to acquire the all or any portion of the Wind Farm Assets by
foreclosure or by an assignment (or deed) in lieu of foreclosure and thereafter
to assign or transfer all or any portion of the Wind Farm Assets to a third
party.

13.2 Opportunity to Cure.

13.2(a) During any period of possession of the Substation Property by a
Mortgagee (or a receiver requested by a Mortgagee) and/or while any foreclosure
proceedings





instituted by a Mortgagee are pending, the Mortgagee shall pay or cause to be
paid the fees and all other monetary charges payable by MGE or NIW II under this
Agreement which have accrued and are unpaid at the commencement of the period
and those which accrue thereafter during the period. Following acquisition of
all or a portion of the Wind Farm Assets by the Mortgagee as a result of either
foreclosure or acceptance of an assignment in lieu of foreclosure, or by a
purchaser at a foreclosure sale, this Agreement shall continue in full force and
effect and the Mortgagee or party acquiring title to MGE or NIW 1.1's rights
under this Agreement shall, as promptly as reasonably possible, commence the
cure of all defaults under this Agreement and thereafter diligently process such
cure to completion, whereupon the non-defaulting party's right to terminate this
Agreement based upon such defaults shall be deemed waived; provided, however,
that the Mortgagee or party acquiring title to MGE or NIW ifs rights under this
Agreement shall not be required to cure those defaults which are not reasonably
susceptible of being cured or performed by such party ("non-curable defaults").
Non-curable defaults shall be deemed waived upon completion of foreclosure
proceedings or acquisition of MGE's or NIW II's interest in this Agreement.

13.2(b) Any Mortgagee or other party who acquires MGE or NIW ifs interest in the
Wind Farm Assets pursuant to foreclosure or assignment (or deed) in lieu of
foreclosure shall not be liable to perform the obligations imposed on MGE or NIW
II by this Agreement incurred or accruing after the party no longer has
ownership or possession of the Wind Farm Assets.

13.2(c) Neither the bankruptcy nor the insolvency of MGE or NIW II shall be
grounds for terminating this Agreement as long as all monetary charges payable
by MGE or NIW II under this Agreement are paid by the Mortgagee in accordance
with the terms of this Agreement.

13.3 New Agreement.

13.3(a) If this Agreement terminates because of MGE or NIW II's default, if the
rights granted in this Agreement are foreclosed, or if this Agreement is
rejected or disaffirmed pursuant to bankruptcy law or other law affecting
creditor's rights and, within ninety (90) days after such event, MGE, NIW II or
any Mortgagee or Assignee shall have arranged to the reasonable satisfaction of
the non-defaulting party for the payment of all fees or other charges due and
payable by MGE or NIW II as of the date of such event, then such non-defaulting
party shall execute and deliver to MGE, NIW II or such Mortgagee or Assignee or
to a designee of one of these parties, as the case may be, a new agreement
affecting the Substation Property which (i) shall be for a term equal to the
remainder of the Term before giving effect to such rejection or termination;
(ii) shall contain the same covenants, agreements, terms, provisions and
limitations as this Agreement (except for any requirements that have been
fulfilled by MGE, NIW II or any Mortgagee or Assignee prior to rejection or
termination of this Agreement); and, (iii) shall include that portion of the
Wind Farm Assets in which MGE, NIW II or such other Mortgagee or Assignee had an
interest on the date of rejection or termination.

13.3(b) After the termination, rejection or disaffirmation of this Agreement and
during the period thereafter during which any Mortgagee shall be entitled to
enter into a new agreement affecting the Substation Property, the non-defaulting
party will not terminate the rights of any Assignee unless in default under its
Assignment.

13.3(c) If more than one Mortgagee makes a written request for a new agreement
pursuant to this provision, the new agreement shall be delivered to the
Mortgagee requesting such





new agreement whose Mortgage is prior in lien, and the written request of any
other Mortgagee whose lien is subordinate shall be void and of no further force
or effect.

13.3(d) The provisions of this Section 12 shall survive the termination,
rejection or disaffirmation of this Agreement and shall continue in full force
and effect thereafter to the same extent as if this Section 13 were a separate
and independent contract made by MGE, NIW II and each Mortgagee, and, from the
effective date of such termination, rejection or disaffirmation of this
Agreement to the date of execution and delivery of such new agreement, such
Mortgagee may use and enjoy the Substation Property without hindrance by the
non-defaulting party or any person claiming by, through or under either of them;
provided that all of the conditions for the new agreement as set forth above are
complied with.

13.3(e) The party requesting or receiving the new agreement shall pay the
non-defaulting party's reasonable legal fees and other out of pocket expenses
related to preparation, review, execution and delivery of the new agreement.

13.4 Mortgagee's Consent to Amendment, Termination or Surrender. Notwithstanding
any provision of this Agreement to the contrary, the parties agree that so long
as there exists an unpaid Mortgagee, this Agreement shall not be modified or
amended, and neither MGE or MW II shall not accept a surrender, cancellation or
release of all or any part of the Wind Farm Assets from MGE or MW II, prior to
expiration of the Term without the prior written consent of the Mortgagee. This
provision is for the express benefit of and shall be enforceable by each
Mortgagee as if it were a party named in this Agreement.

13.5 No Merger. There shall be no merger of this Agreement or of the rights
created under this Agreement with the fee or any other estate in the Substation
Property by reason of the fact that this Agreement or any interest in this
Agreement may be held, directly or indirectly, by or for the account of any
person or persons who shall own any other interest in the Substation Property.
No merger shall occur unless and until all persons at the time having an
interest in the fee estate in the Substation Property and all persons (including
each Mortgagee) having an interest in this Agreement or in the estate of MGE or
MW II shall sign and record a written instrument effecting such merger.

13.6 Further Amendments. At MGE's or NIW II's request, the other party shall
amend this Agreement to include any provision which may reasonably be requested
by a proposed Mortgagee; provided, however, that such amendment does not impair
any of such party's rights under this Agreement or increase the burdens,
liabilities or obligations of such party under this Agreement. Upon the request
of any Mortgagee, MGE and NIW II shall execute any additional instruments
reasonably required to evidence such Mortgagee's rights under this. Agreement.
The party who requests such amendments shall pay the reasonable expenses of the
other parties to negotiate and review such requested amendments, or such costs
may be shared as the parties may otherwise agree.

13.7 Audit Rights. The parties shall have the right throughout the term of this
Agreement, upon reasonable prior notice, to audit the other party's books and
records to the limited extent necessary to verify the basis for any claim by
either of the parties for payments hereunder or to determine the other party's
compliance with the terms of this Agreement. The audited party shall make such
records available at its office during normal business hours.





14.

NOTICES.

All notices or other communications required or permitted by this Agreement
shall be in writing. Notices and payments shall be deemed given or made when
personally delivered; five (5) days after deposit in the United States mail,
first class, postage prepaid, certified; or, one (1) business day after dispatch
by Federal Express or other overnight delivery service of national scope. All
notices and payments shall be sent to the parties at the addresses provided
below:

Madison Gas and Electric Company 133 South Blair Street

P.O. Box 1231

Madison, WI 53703

Attention: Donald Peterson

Facsimile number: (608) 252-4734 E-mail: dpeterson@mge.com

Northern Iowa Windpower II LLC 579 — 410th Street

Joice, IA 50446

Attention: Stephen F. Dryden

Facsimile number: (641) 588-3730 E-mail: steve.dryden@midwest-renewable.

Notices may also be given by facsimile or electronic mail sent to a party at the
facsimile number or electronic mail address in this Section, provided the party
giving notice must on request furnish proof that the notice was actually
received. Notice or payment to any Assignee or Mortgagee shall be sent to the
address of the Assignee or Mortgagee as shown in the recorded instrument
evidencing the Assignment or Mortgage. Either party may change its address for
purposes of this section by giving written notice of the change to the other
parties in the manner provided in this Section.

15.

DEFAULT AND TERMINATION.

15.1 No Right to Terminate. The parties agree that regardless of default by
another party, other than a failure by a party (the "Defaulting Party") to pay
to any other party amounts due under this Agreement, this Agreement shall not
terminate and agree that the non-defaulting party's only remedy for a default
shall be a claim for money damages. Subject to the rights of a Mortgagee and
Assignee set forth in Sections 11 and 12, any party that has not received full
payment of all undisputed amounts within ninety (90) days after delivery of
written demand therefore to the Defaulting Party may terminate the Defaulting
Party's rights under this Agreement by delivering written notice thereof to the
other party.

15.2 Effect of Termination. Upon full or partial termination of this Agreement
or consents or other rights created by this Agreement, whether as to the entire
Substation Property or only as to part, the parties shall file of record quit
claim deeds or other documents effective to accurately evidence the full or
partial termination.





16. MISCELLANEOUS.

16.1 Force Majeure. If any party is delayed, hindered in or prevented from
performing any act required under this Agreement by reason of strikes (other
than strikes of its or its contractor's employees), lockouts, labor troubles,
inability to procure materials, failure of power, restrictive governmental laws
or regulations (to the extent invoked by Northern under the Substation
Agreement), natural disasters, war, terrorism, civil strife or other violence,
the affected party, upon giving notice to the other party, shall be excused from
performing the act (except payment of any amounts due under this Agreement) for
the period of the delay. The affected party shall use its reasonable efforts to
avoid or remove the causes of nonperformance and shall continue performance
whenever the causes for nonperformance are removed.

16.2 Compliance With Other Agreements. Except as otherwise specifically provided
herein, the parties in performance of their duties and enjoyment of their rights
under this Agreement shall at all times act in compliance with the terms of the
Substation Agreement and the Phase II Interconnection Agreement.

16.3 Compliance With Law. In addition to the other conditions to which the
grants, assignments and easements under this Agreement are subject, and
notwithstanding any other provision of this Agreement to the contrary, the
parties' performance of their respective duties and enjoyment of their
respective rights under this Agreement are subject to this Agreement and the
following:

16.3(a) all laws, orders and permits that are presently applicable, or that may
hereafter become applicable, to the Phase II Substation, MW II Transformer,
Combined Substation, or Substation Property (including any limitation,
restriction or requirement arising from the failure of any required permit to
remain in full force and effect, to be renewed or to be issued by any
Governmental Authority); and,

16.3(b) all covenants, conditions, reservations, restrictions, easements, liens,
encumbrances and other matters and requirements affecting the Phase II
Substation, NIW II Transformer, Combined Substation, or Substation Property or
the use thereof, in each case to the same extent as applicable to the Grantor
and the Substation Property, including any and all matters of record against the
Phase II Substation, NIW II Transformer, Combined Substation, or Substation
Property.

16.4 Run With the Land. The consents and other rights created by this Agreement
and any restrictions in this Agreement shall run with the land affected and
shall be binding on, and inure to the benefit of, the parties, Mortgagees,
Assignees, and their respective successors and assigns, heirs, personal
representatives, tenants, or persons claiming through them.

16.5 Memorandum. The parties at the request of any party shall execute in
recordable form, and MGE and NIW II at their joint expense (50% each) shall then
record, a memorandum of this Agreement satisfactory in form and substance to
both parties.

16.6 Entire Agreement/Amendments. This Agreement constitutes the entire
agreement among the parties respecting its subject matter, and replaces and
supersedes any prior agreements. This agreement, and the consents and other
rights created by it shall not be modified or amended except in a writing signed
by the parties or their successors in interest.





The parties agree to cooperate in executing any additional agreements or
amendments reasonably needed by the parties for their business purposes so long
as they do not adversely affect the rights of the other parties or violate the
terms and spirit of this Agreement or the Substation Agreement.

16.7 Legal Matters. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Iowa. The parties agree to first
attempt to settle any dispute arising out of or in connection with this
Agreement by good-faith negotiation. If the parties are unable to resolve
amicably any dispute arising out of or in connection with this Agreement, each
shall have all remedies available at law or in equity. Each party waives all
right to trial by jury and specifically agrees that trial of suits or causes of
action arising out of this Agreement shall be to the Court. Time is of the
essence with regard to the terms and conditions of this Agreement.

16.8 Partial Invalidity. Should any provision of this Agreement be held, in a
final and unappealable decision by a court of competent jurisdiction, to be
either invalid, void or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect, unimpaired by the holding.
Notwithstanding any other provision of this Agreement, the parties agree that in
no event shall the Term be for longer periods than the longest periods permitted
by applicable law.

16.9 Tax Credits. If under applicable law one of the parties becomes ineligible
for any tax credit, benefit or incentive for alternative energy expenditure or
generation established by any local, state or federal government, then, at
requesting party's option and expense, the remaining parties shall amend this
Agreement or replace it with a different instrument so as to convert the
requesting party's interest in the Substation Property to a substantially
similar interest that makes it eligible for such tax credit, benefit or
incentive. No party shall be required to perform under this Section if it will
cause that party financial detriment, interfere with its business activities or
would result in a breach of any obligation under the Substation Agreement or any
agreement to which it is a party.

16.10 Approvals. No approval required by this Agreement shall be unreasonably
delayed. Unless a longer or shorter time is specified, all approvals required of
either party shall be given or refused in writing within ten (10) business days
after receipt of the request for approval. Any delay of a requested approval
longer than ten (10) business days shall be deemed an approval. Approvals shall
not be unreasonably withheld except in instances where this Agreement
specifically permits a party to act in its sole discretion.

[SIGNATURES BEGIN ON NEXT PAGE]





MADISON GAS AND ELECTRIC COMPANY a Wisconsin corporation

By: /s/ Gregory A. Bollom

Gregory A. Bollom

Assistant Vice-President, Energy Planning

NORTHERN IOWA WINDPOWER II, LLC!

a Delaware limited liability company

 By: Midwest Renewable Energy Corporation, Manager




 By: /s/ Stephen F. Dryden
Stephen F. Dryden, President








EXHIBIT 1

ATTACH COPY OF SUBSTATION AGREEMENT





When recorded, please return to: Terry Monson

Nyemaster Law Firm

700 Walnut, Suite 1600

Des Moines, IA 50309

This Document Was Prepared by: Terry Monson, 700 Walnut, Suite 1600, Des Moines,
IA 50309 (515)-283-8024

SUBSTATION USE AND EASEMENT AGREEMENT

This is an agreement, dated as of December 13, 2004 (this "Agreement"), between
Northern Iowa Windpower LLC, a Delaware limited liability company, its
successors and assigns ("Northern"), and Northern Iowa Windpower II, LLC, a
Delaware corporation, its successors and assigns ("NIW II") pertaining to an
electrical substation identified below that is currently serviced by Interstate
Power and Light Company (a wholly owned subsidiary of Alliant Energy
Corporation), a Delaware corporation, its successors and assigns ("IPL").

I.

DEFINITIONS AND PURPOSE

1.1

Substation Property. The "Substation Property" refers to the following real
property owned by Northern:

The East 300 feet of the North 435 feet measured from the south right of way
fine of County Road A38 (410th Street) of the Northwest Quarter of Section 35,
Township 99 North, Range 21 West of the 5th P. M. in Worth County, Iowa,

also described as:

A part of the Northeast 1/4 of the Northwest 1/4 of Section 35, Township 99
North, Range 21 West of the 5th P.M., Worth County, Iowa described as follows:

Commencing at the North Ws corner of said Section 35; thence South 0°42'48" East
along the East line of said Northwest 1/4, 49.50 feet to a point on the south
right of way line of county road A-38 (410th St.) and the point of beginning;
thence continuing South 0°42'48" East along said East line, 435.00 feet; thence
North 89°55'04" West, 300.0 feet; thence North 0°42'48" West, 435.00 feet to a
point on said South right of way line; thence South 89°55'04" East along said
line, 300.00 feet to the point of beginning and containing 3.00 acres (130,487
S.F.) more or less

Midwest Renewable Energy Corporation ("MREC") holds an option to purchase
additional real property adjacent to the Substation Property as shown in the
drawing attached as Exhibit A ("Expansion Property") that it intends to assign
to NIW II. If MREC or NIW II exercises its option to purchase all or a portion
of the Expansion Property ("Exercise Property"), the legal description of the
Substation Property, without additional action or documentation by the parties,
shall be amended to include the Exercise Property.

1.2 IPL Easement. IPL is the grantee and holder of easement rights for an
existing 161 kV transmission line located generally at the east end of the
Substation Property and Expansion Property ("161 Line") under an easement
recorded in Real Estate Deed Record 27,





#1187 of the Worth County Records ("IPL Easement"). A copy of the IPL Easement
is attached to this Agreement as Exhibit B.

1.3 Phase I Substation. Northern, at its expense, has constructed an electrical
substation ("Phase I Substation") on the Substation Property. The Phase I
Substation consists of all fencing, security devices, electrical lines, meters,
monitoring equipment, switches, transformers, and other electrical equipment
necessary to condition and increase the voltage of electricity generated by
Northern's Top of Iowa Wind Farm ("Wind Farm") to make it suitable for
transmission on and to interconnect with the 161 Line and related and
communications equipment and lines.

1.4 Phase II Substation. The "Phase II Substation" means future expansions or
additions of equipment on the Substation Property to accommodate future
electrical generating facilities perhaps including a future wind energy electric
generating facility to be constructed in the area by NIW II commonly known as
the "Top of Iowa Wind Farm Phase II" wind farm project and/or a generating
facility using another energy source (collectively, "Future Generating
Facilities") with a nameplate rating of not greater than 190 MW. The Phase II
Substation will consist of all fencing, security devices, electrical lines,
meters, monitoring equipment, switches, transformers, and other electrical and
communications equipment necessary to condition and increase the voltage of
electricity generated by the Future Generating Facilities to make it suitable
for transmission on and to interconnect with the 161 Line.

1.5 Combined Substation. The Phase I Substation and Phase II Substation (if and
when built) are sometimes, collectively, referred to as the "Combined
Substation." Until (if ever) construction on the Phase II Substation begins,
references to the Combined Substation shall be deemed to refer only to the Phase
I Substation.

1.6

Purpose. The purpose of this Agreement is to grant all consents and reciprocal
easements between Northern and NIW II necessary to allow:

1.6(a). Northern and IPL in its capacity as Northern's contractor to service the
Phase I Substation including all reasonably necessary and appropriate access to
the Phase 11 Substation (if and when built) and the Substation Property to
fulfill its responsibilities under an Interconnection Agreement, dated July 9,
2001, between IPL and Northern ("Phase I Interconnection Agreement"), and to
otherwise safely and efficiently operate and maintain the Phase I Substation in
compliance with all applicable safety and regulatory requirements;

1.6(b). NIW II and IPL in its capacity as NIW II's contractor to service the
Phase II Substation including all reasonably necessary and appropriate access to
the Phase I Substation and the Substation Property to construct, operate and
maintain the Phase II Substation on the Substation Property serving the Future
Generating Facilities in accordance with this Agreement, future power purchase
agreements between NIW II and its power purchasers, an Interconnection Agreement
among Northern Iowa Windpower II, LLC, IPL and MISO dated November 24, 2003
("Phase II Interconnection Agreement"), other future interconnection agreements
involving NIW II, Midwest Renewable Energy Corporation and/or Midwest Renewable
Energy Projects, LLC, their subsidiaries and successors in interest, and to
otherwise safely and efficiently operate and maintain the Phase II Substation in
compliance with all applicable safety and regulatory requirements.





2. GRANT OF NON-EXCLUSIVE ACCESS TO NIW II.

Subject to the terms and conditions of use set forth in this Agreement, Northern
grants to NIW II non-exclusive access to connect to the Phase I Substation, to
use the Phase I Substation, and to transmit energy generated by its Future
Generating Facilities through the Phase I Substation to the interconnection
point with the 161 line. This grant includes all access, transmission and
communications easements, rights-of-way and any other easements and
rights-of-way reasonably required in connection with such non-exclusive use of
the Phase I Substation and for NIW II to develop, construct, connect to the
existing Phase I Substation, operate, maintain, repair and remove the Phase 11
Substation on the Substation Property. The rights granted NIW II in this
Agreement shall terminate January 1, 2008 if the Phase II Substation has not
been constructed by that date. Once (if ever) the Phase II Substation is
constructed, rights granted NIW II in this Agreement shall terminate on the
three hundred sixty-fifth (365th) consecutive day that the Phase II Substation
ceases to be used for electrical substation purposes if that date is earlier
than the end of the Term indicated in Section 5 of this Agreement. Non-use of
the Phase II Substation during reconstruction or re-powering of the Future
Generating Facilities or the Phase II Substation shall not be deemed to be a
cessation of use giving rise to termination pursuant to the preceding sentence.
Upon termination as to the Phase II Substation, NIW II's obligations under this
agreement shall also terminate, except for liabilities or obligations arising
before the date of termination.

3.

SUBSTATION IMPROVEMENTS.

As a part of the access granted in the preceding section, NIW II shall have the
right, at its sole cost and expense, to install (and connect to existing
infrastructure in the Phase I Substation) a transformer in the Phase II
Substation that shall at all times remain the sole property of NIW II. NIW 11
shall have the right, at its sole cost and expense, to construct improvements to
the Phase II Substation that are necessary for its use of the Phase II
Substation in connection with construction, testing, operation, maintenance and
removal of its Future Generating Facilities. The design, engineering and other
technical and operational aspects of the transformer and any and all
improvements to the Phase II Substation shall be subject to prior written
approval by Northern which shall not be unreasonably withheld or delayed.
Northern shall respond to NIW II in writing to each request for approval as
quickly as is commercially reasonable given the nature of the request, but in
any event within thirty (30) days of receipt thereof. If the Phase I Substation
shall be required to be out of service to accommodate implementation of the
Phase II Substation, prior to any such out of service period, NIW II and
Northern shall in good faith negotiate for a payment from NIW II to Northern
that would reimburse Northern for any lost production from the Wind Farm. No
work shall be done that would result in any out of service period until NIW II
and Northern shall have agreed in writing to the amount or method for
calculating such payment, which agreement shall not be unreasonably withheld or
delayed.

4.

TERM AND REMOVAL OF SUBSTATION.

The term of this Agreement and of the consents and easements granted in it
("Term") shall begin upon signing of this Agreement by the parties and shall end
on the first to occur of the following dates: (a) January 1, 2008 if N1W II has
not by then constructed the Phase 11 Substation; (b) failure to pay the Granting
Fee to Northern within the time allowed under Section 6; (c) termination
pursuant to Section 2 for non-use of the Phase II Substation; and, (d) the three
hundred sixty-fifth (365th) consecutive day (extended, if applicable, by Section
2) that all electrical generating facilities and their replacements using the
Combined Substation or





Substation Property cease production of electricity. Northern and NIW II each
shall have the express right, at any time and in its sole discretion, to remove
any part of the Combined Substation it owns. If removal of any part of the
Combined Substation will affect the safety or operation of equipment owned by
any owner of the Phase I Substation or Phase II Substation, the party
contemplating the equipment removal ("Withdrawing Party") shall consult with and
obtain the prior written consent of the other party before conducting the
contemplated removal. The party affected by the Withdrawing Party's equipment
removal shall have the right to purchase any of such equipment to be removed at
a fair market price to be determined by a third party expert chosen by the
parties.

5.

CONDITIONS OF USE BY NIW H.

During the Term, NIW II shall (a) pay all amounts due to Northern under this
Agreement, including, without limitation, fees as required in Section 6 of this
Agreement, (b) maintain in good working order and repair at all times the Phase
11 Substation and those parts of the Phase II Substation, if ever constructed,
wherever located on the Substation Property, that connect with or otherwise
affect the Combined Substation, and (c) not interfere with the operation and
maintenance of the Wind Farm in any manner. NIW II shall not change, use or
modify the Combined Substation so as to prevent or interfere with Northern's use
of the Combined Substation or the energy production of the Wind Farm. NIW 11
shall be free to carry out its business activities in its sole discretion, which
shall not conflict with Northern's access and use of the Combined Substation.

If either NIW II or Northern experiences operating difficulties with any portion
of its generation facilities, after interconnection of the Future Generating
Facilities with the Combined Substation, as to which there is a dispute between
the parties about what is causing such difficulties, the parties shall as
quickly as possible implement a solution (permanent or temporary) that will
minimize total lost revenues or damage. Thereafter, NIW 11 and Northern shall
promptly determine the cause of the difficulties, using if necessary the
services of appropriate third party experts, and the party found to have caused
the difficulty shall reimburse the other for lost revenue and reasonable out of
pocket expenses incurred to investigate, mitigate and cure such difficulties.

NIW 11 and Northern agree that the existing Phase I Substation is adequate for
meeting the needs and requirements of Northern to export its power production
and deliver to its buyers of power. The activities or contracts of NIW II shall
in no way inhibit or limit Northern's ability to sell and deliver power into the
transmission system. If transmission constraints exist at a time when Northern
enters into new or amended sales contracts, then the parties shall have such
rights to move the electricity generated by the Wind Farm and the Future
Generating Facilities as would exist if they were served by separate substations
connected to the 161 Line located within two miles the Substation.





6.

CONSIDERATION

Within ninety (90) days after it executes a power purchase agreement or
agreements providing for sale of all of the power to be generated by the Future
Generating Facilities, but in no event later than January 1, 2008, NIW II shall
pay Northern a one time fee (the "Granting Fee") in the amount of Five Hundred
Thousand Dollars ($500,000). Notwithstanding any provision herein to the
contrary, if NIW II does not complete the installation of the Phase 11
substation and elects to allow this Agreement to terminate, then NIW II shall
not owe any Granting Fee, operating, or maintenance expenses.

During the Term, but with NIW H's financial obligation beginning upon completion
of the Phase II Substation, Northern and NIW H shall share equally the operating
and maintenance expenses (including, without limitation, replacement or repair
costs, but specifically excluding such operating and maintenance expenses with
respect to the transformers of each of the Wind Farm and the Future Generating
Facilities which shall be the sole obligation of Northern and NIW II,
respectively) of the Combined Substation ("Necessary Expenses"). Northern or NIW
II shall each have the right, but not the duty, to advance payment in full any
Necessary Expenses and the other party, within thirty (30) days after receipt of
a statement for the expenses thus advanced, shall reimburse the party making the
advance an amount equal to fifty percent (50%) of the total amount advanced.

7.

GRANT OF RECIPROCAL EASEMENTS WITHIN SUBSTATION PROPERTY.

7.1 Grant of Reciprocal Easements. Northern and NIW II to the extent of their
respective interests in the Phase I and Phase II Substations, the Substation
Property including the Exercise Property, subject to the terms of any existing
agreements made for similar purpose, grant to each other an easement to enter on
all parts of the Substation Property. As to Northern, the purpose of this
easement is to allow Northern to fulfill its responsibilities under the Phase I
Interconnection Agreement, the Top of Iowa Wind Project Renewable Energy Power
Purchase Agreement, dated as of February 23, 2001, as amended by the First
Amendment to the Top of Iowa Wind Project Renewable Energy Power Purchase
Agreement, dated July 17, 2001, between Northern and Wisconsin Power and Light
Company, a Wisconsin corporation (the "PPA"), and to otherwise safely and
efficiently operate and maintain the Phase I Substation in compliance with all
applicable agreements between the parties and applicable safety and regulatory
requirements. As to NIW II, the purpose of this easement is to allow NIW II to
fulfill its responsibilities under the Phase II Interconnection Agreement, and
power purchase agreements and other arrangements for sale of power and green
credits from the Future Generating Facilities, and to otherwise safely and
efficiently operate and maintain the Phase II Substation in compliance with all
applicable agreements between the parties and applicable safety and regulatory
requirements

7.2 Metering and Communications Equipment. Without limiting the generality of
the foregoing, Northern and NIW II shall have the right to install, operate, and
remove all metering and monitoring equipment needed or useful for operation of
the Phase I Substation and Phase II Substation, and to record individually the
amounts and characteristics of electricity delivered by Northern or NIW II onto
the 161 Line. Northern and NIW II each shall have the right to enter and use the
control house or houses for the Phase I Substation and Phase II Substation as
needed in the exercise of their respective rights and responsibilities under the
Phase I Interconnection Agreement, the Phase II Interconnection Agreement, the
PPA or similar agreements pertaining to Future Generating Facilities. Northern
and NIW II shall also have the right to construct, operate, and maintain
underground fiber-optic lines in mutually agreed





locations on the Substation Property to connect with off-site communications
equipment used by Northern, NIW II or IPL to monitor the 161 Line and Combined
Substation.

7.3 Specific Grants to Northern. Without limiting the generality of the
foregoing, Northern and its contractors shall have the right to access all areas
of the Combined Substation and Substation Property as needed to construct,
operate, maintain, repair, replace and remove the Combined Substation. Northern
as owner of the Substation Property and Phase I Substation (as it now exists and
before the facilities of NIW II are added) maintains the right and shall have
the obligation to grant additional easements, leases or other rights to NIW II
and IPL as may be necessary or useful to either party to satisfy the purposes of
this Agreement.

7.4 Specific Grants by and to NIW II. If NIW II exercises the access rights
granted it under Section 2 of this Agreement: (i) NIW II, to the extent of its
interest in the Substation Property, shall become a party to the Grant of
Reciprocal Easements in Section 7.1, the grants as to Metering and
Communications Equipment in Section 7.2, the Specific Grants to Northern in
Section 7.3 and the Grants and Obligations Regarding Safety in Section 7.5, and
(ii) NIW II shall be entitled to the full use and enjoyment of the access rights
granted to it under Section 2 (as those rights may be modified by other
provisions of this Agreement).

7.5 Grants and Obligations Regarding Safety. The intention of the parties is
that fencing and other safety and security devices within the Substation
Property and those designed to prevent unauthorized entry into the Combined
Substation or onto the Substation Property shall at all times meet or exceed
applicable safety standards applied by IPL in design, construction and operation
of similar substations under its control. The parties shall cooperate with each
other from time-to-time to change locks, codes or other security devices as
needed to assure needed access to the Substation Property by the parties. During
the Term, but not before the Phase II Substation is completed, the parties grant
to each other the right to make emergency repairs to or replacements of safety
and security devices with the reasonable cost to be borne fifty percent (50%)
each by Northern and NIW II unless otherwise allocated under the Phase I
Interconnection Agreement, the Phase II Interconnection Agreement, the PPA, or
other contracts among the parties. This provision shall not be construed to
create any increased duty to or rights in the public or persons not a party to
this Agreement.

8.

NORTHERN'S REPRESENTATIONS, WARRANTIES AND COVENANTS. Northern hereby
represents, warrants and covenants as follows:

8.1 Title and Authority. Northern owns, subject to easements and restrictions of
record, a fee simple interest in the Substation Property subject to the
following reversionary interest contained in the deed by which Northern acquired
title to the Substation Property:

This conveyance is made on the condition that if Grantee [Northern] abandons the
use of the real estate for electrical substation purposes for a period exceeding
one year, then Grantee shall remove all of its improvements from the real
estate, and ownership of the real estate shall immediately revert to the then
owners of the fee title to that portion of the Northwest Quarter of Section 35,
Township 99 North, Range 21 West of the 5th P. M. in Worth County, Iowa, which
includes the real estate. Nothing in this reversion shall be construed to
prevent any party with an interest in the real estate from freely mortgaging or
transferring all or any part of its interest in the real estate subject to the
terms of this reversion. This reversion shall be appurtenant to ownership of
that portion of the Northwest





Quarter of Section 35, Township 99 North, Range 21 West of the 5th P. M. in
Worth County, Iowa, which includes the real estate.

Northern has the authority to enter into this Agreement and to grant the rights
created by this Agreement. When executed and delivered by Northern, this
Agreement constitutes a valid and binding agreement, enforceable against
Northern in accordance with its terms.

8.2 Northern's Obligations to NIW II. Northern shall not grant to any other
person or entity any right to use the Combined Substation which would interfere
with NIW 11's use of the Combined Substation under the provisions in this
Agreement until (i) expiration, without exercise during the time allowed, of NIW
H's access under Section 2 of this Agreement to use the Combined Substation, or,
(ii) if NIW H exercises its access under Section 2, termination of NIW H's
interest under the terms of this Agreement. Northern shall not change, use or
modify the Combined Substation so as to prevent or interfere with NIW II's use
of the Combined Substation or the energy production of the Future Generation
Facilities. During the Term, Northern shall maintain in good working order and
repair at all times those parts of the Phase I Substation that connect with or
otherwise affect the Phase II Substation, and shall not interfere with the
Future Generating Facilities or NIW II. NIW II shall be free to carry out its
business activities in its sole discretion which shall not conflict with
Northern's access and use of the Combined Substation.

8.3 Requirements of Governmental Agencies. Northern shall have the right, in its
sole discretion and at its sole expense, in its name, or NIW II's name, to
contest the validity or applicability to the Combined Substation or Substation
Property of any law, ordinance, statute, order, regulation, property assessment
or the like made by any governmental agency or entity. Northern shall control
any such contest and NIW II shall cooperate with Northern in every reasonable
way in such contest at no out-of-pocket expense to NIW II.

8.4 Hazardous Materials. Northern shall not materially violate, and agrees to
indemnify NIW II against any material violation on the Substation Property by
Northern, its agents or contractors of any applicable law or regulation relating
to any substance, material or waste classified as hazardous or toxic, or which
is regulated as waste. Northern agrees to indemnify, defend and hold harmless
NIW II from any and all losses, expenses, claims, penalties, fines or causes of
action of every kind and character, specifically including but not limited to
environmental investigation and remediation costs and expenses, resulting from
its activities on the premises or any spills or releases of hazardous substances
or hazardous materials on the premises. Northern's responsibility pursuant to
this Section shall expressly include liability under the Comprehensive
Environmental Response Compensation and Liability Act, 42 U.S.C. 9601 et seq.,
as amended ("CERCLA"), and include claims of third parties, employees of either
party or subcontractors.

8.5 Mechanic's Liens. Northern shall not permit any mechanic's liens arising out
of Northern's use of the Substation Property pursuant to this Agreement to be
filed against the Substation Property. If Northern wishes to contest any such
lien, Northern shall, within sixty (60) days after it receives notice of the
lien, provide a bond or other security NIW II may reasonably request, or remove
such lien from the Substation Property pursuant to applicable law.

9.

NIW H'S REPRESENTATIONS, WARRANTIES AND COVENANTS. NIW II hereby represents,
warrants and covenants as follows:





9.1 Authority. NIW 11 has the authority to enter into this Agreement and to
grant the rights created by this Agreement. When signed by NIW II this Agreement
constitutes a valid and binding agreement, enforceable against NIW II in
accordance with its terms.

9.2 NIW 11's Obligations to Northern. NIW H shall not perform or omit any acts
with regard to the Phase II Substation and the Future Generating Facilities that
would interfere with Northern's use of the Combined Substation or with the Wind
Farm. Northern shall be free to carry out its business activities in its sole
discretion, which shall not conflict with NIW II's access and use of the
Combined Substation.

9.3 Requirements of Governmental Agencies. NIW H shall have the right, in its
sole discretion and at its sole expense, in its name' or Northern's name, to
contest the validity or applicability to the Phase II Substation or Combined
Substation of any law, ordinance, statute, order, regulation, property
assessment or the like made by any governmental agency or entity. NIW II shall
control any such contest and Northern shall cooperate with NIW II in every
reasonable way in such contest, at no out-of-pocket expense to Northern.

9.4 Hazardous Materials. NIW 11 shall not materially violate, and agrees to
indemnify Northern against any material violation on the Substation Property by
NIW. II, its agents or contractors, of any applicable law or regulation relating
to any substance, material or waste classified as hazardous or toxic, or which
is regulated as waste. NIW II agrees to indemnify, defend and hold harmless
Northern from any and all losses, expenses, claims, penalties, fines or causes
of action of every kind and character, specifically including but not limited to
environmental investigation and remediation costs and expenses, resulting from
its activities on the premises or any spills or releases of hazardous substances
or hazardous materials on the premises. NIW II's responsibility pursuant to this
Section shall expressly include liability under CERCLA, and include claims of
third parties, employees of either party or subcontractors.

9.5 Mechanic's Liens. NIW II shall not permit any mechanic's liens arising out
of NIW 11's use of the Substation Property pursuant to this Agreement to be
filed against the Substation Property. If NIW II wishes to contest any such
lien, NIW II shall, within sixty (60) days after it receives notice of the lien,
provide a bond or other security Northern may reasonably request, or remove such
lien from the Substation Property pursuant to applicable law.

10.

INSURANCE AND INDEMNITY.

Each party (NIW II's obligation under this Section beginning only upon exercise
of its access under Section 2) shall maintain liability insurance insuring
itself and the other party (named as an additional insured) against loss caused
by the other party's use of the Substation Property. The amount of insurance
shall be not less than One Million Dollars ($1,000,000) of combined single limit
liability coverage. The parties shall provide certificates of this insurance
coverage to each other on written request. Except to the extent covered by such
insurance, the parties will indemnify and defend each other against liability
for injuries and claims for direct damage to the extent that they are caused by
the indemnifying party's exercise of rights granted in this Agreement. The
parties authorize each other to take reasonable safety measures on the
Substation Property to reduce the risk that the Combined Substation, the Wind
Farm, or Future Generating Facilities will cause harm or injury to people,
livestock, other animals and property.





1 1.

FINANCING AND ASSIGNMENT.

11.1 Right to Mortgage and Assign. Northern and NIW II may, upon notice to the
other party, without the other party's consent or approval, mortgage,
collaterally assign, or otherwise encumber and grant security interests in all
or any part of its respective interest in this Agreement, the Phase I
Substation, the Phase 11 Substation, the Substation Property, the Wind Farm; and
Future Generating Facilities (collectively, "Wind Farm Assets"). These various
security interests in all or a part of the Wind Farm Assets are collectively
referred to as "Mortgages" and the holders of the Mortgages, their designees and
assigns are referred to as "Mortgagees." Northern and NIW 11 shall also have the
right without the other party's consent to sell, convey, lease; or assign all or
any portion of its Wind Farm Assets on either an exclusive or a non-exclusive
basis, or to grant sub-easements co-easements, separate easements, leases,
licenses or similar rights, however denominated (collectively, "Assignment"), to
one or more persons or entities (collectively, "Assignees"). Assignees and
Mortgagees shall use the Wind Farm Assets only for the uses permitted under this
Agreement. Assignees and Mortgagees shall have all rights and remedies allowed
them under then existing laws except as limited by their individual agreements
with Northern or NIW II.

11.2 Mortgagee/Assignee Obligations. Any Mortgagee or Assignee that does not
directly hold an interest in the Wind Farm Assets, or whose interest is held
solely for security purposes, shall have no obligation or liability under this
Agreement prior to the time the Mortgagee or Assignee directly holds an interest
in this Agreement, or succeeds to absolute title to Northern's or to NIW II'S
interest. A Mortgagee or Assignee shall be liable to perform obligations under
this Agreement only for and during the period it directly holds such interest or
absolute title. Any Assignment permitted under this Agreement shall release
Northern, NIW II or other assignor from obligations accruing after the date that
liability is assumed by the Assignee.

11.3 Right to Cure Defaults/Notice of Defaults/Right to New Agreement. To
prevent termination of this Agreement or any rights or easements created by this
Agreement, or any partial interest in such rights or this Agreement, Northern,
NIW II, any Mortgagee or Assignee shall have the right, but not the obligation,
at any time to perform any act necessary to cure any default and to prevent the
termination of this Agreement or any interest in the Wind Farm Assets.

11.4 Extended Cure Period. If any default by Northern or NIW II _under this
Agreement cannot be cured without obtaining possession of all or part of the
Wind Farm Assets, then any such default shall be deemed remedied if a Mortgagee
or Assignee: (a) within sixty (60) days after receipt of notice of the default
acquires possession of all or part of the Wind Farm Assets, or begins
appropriate judicial or nonjudicial proceedings to obtain the same; (b)
diligently prosecutes any such proceedings to completion; and (c) after gaining
possession of all or part of the Wind Farm Assets performs all other obligations
as and when the same are due in accordance with the terms of this Agreement. If
a Mortgagee or Assignee is prohibited by any court or by operation of any
bankruptcy or insolvency laws from commencing or prosecuting the proceedings
described above, the sixty (60) day period specified above for commencing
proceedings shall be extended for the period of such prohibition.

11.5 Certificates, etc. Northern and NIW 11 shall execute estoppel certificates
(certifying as to truthful matters, including without limitation that no default
then exists under this Agreement, if such be the case), and consents to
assignment and non-disturbance agreements as Northern, NIW II, or any Mortgagee
or Assignee may reasonably request from time to time. The party who requests
such certificates shall pay the reasonable expenses of the other parties to
negotiate and review such requested certificates, or such costs may be shared as
the parties may





otherwise agree. Northern and NIW II shall cooperate in amending this Agreement
from time to time to include any provision that may be reasonably requested by
Northern, NIW II or any Mortgagee or Assignee to implement the provisions
contained in this Agreement or to preserve a Mortgagee's security interest

12. MORTGAGEE PROTECTION.

Any Mortgagee, upon delivery to Northern or NIW II, as applicable, of notice of
its name and address, for so long as its Mortgage is in existence shall be
entitled to the following protections which shall be in addition to those
granted elsewhere in this Agreement:

12.1 Mortgagee's Right to Possession, Right to Acquire and Right to Assign. A
Mortgagee shall have the absolute right: (a) to assign its Mortgage; (b) to
enforce its lien and acquire title to all or any portion of the Wind Farm Assets
by any lawful means; (c) to take possession of and operate all or any portion of
the Wind Farm Assets and to perform all obligations to be performed by Northern
or NIW II under this Agreement, or to cause a receiver to be appointed to do so;
and (d) to acquire the all or any portion of the Wind Farm Assets by foreclosure
or by an assignment (or deed) in lieu of foreclosure and thereafter to assign or
transfer all or any portion of the Wind Farm Assets to a third party.

12.2

Opportunity to Cure.

12.2(a) During any period of possession of the Substation Property by a
Mortgagee (or a receiver requested by a Mortgagee) and/or while any foreclosure
proceedings instituted by a Mortgagee are pending, the Mortgagee shall pay or
cause to be paid the fees and all other monetary charges payable by Northern or
NIW 11 under this Agreement which have accrued and are unpaid at the
commencement of the period and those which accrue thereafter during the period.
Following acquisition of all or a portion of the Wind Farm Assets by the
Mortgagee as a result of either foreclosure or acceptance of an assignment in
lieu of foreclosure, or by a purchaser at a foreclosure sale, this Agreement
shall continue in full force and effect and the Mortgagee or party acquiring
title to Northern or NIW II's rights under this Agreement shall, as promptly as
reasonably possible, commence the cure of all defaults under this Agreement and
thereafter diligently process such cure to completion, whereupon the
non-defaulting party's right to terminate this Agreement based upon such
defaults shall be deemed waived; provided, however, that the Mortgagee or party
acquiring title to Northern or NIW II's rights under this Agreement shall not be
required to cure those defaults which are not reasonably susceptible of being
cured or performed by such party ("non-curable defaults"). Non-curable defaults
shall be deemed waived upon completion of foreclosure proceedings or acquisition
of Northern's or NIW II's interest in this Agreement.

12.2(b) Any Mortgagee or other party who acquires Northern or NIW H's interest
in the Wind Farm Assets pursuant to foreclosure or assignment (or deed) in lieu
of foreclosure shall not be liable to perform the obligations imposed on
Northern or NIW II by this Agreement incurred or accruing after the party no
longer has ownership or possession of the Wind Farm Assets.

12.2(c) Neither the bankruptcy nor the insolvency of Northern or NIW II shall be
grounds for terminating this Agreement as long as all monetary charges payable
by Northern or NIW 11 under this Agreement are paid by the Mortgagee in
accordance with the terms of this Agreement.





12.3

New Agreement.

12.3(a) If this Agreement terminates because of Northern or NIW II's default, if
the rights granted in this Agreement are foreclosed, or if this Agreement is
rejected or disaffirmed pursuant to bankruptcy law or other law affecting
creditor's rights and, within ninety (90) days after such event, Northern, NIW
II or any Mortgagee or Assignee shall have arranged to the reasonable
satisfaction of the non-defaulting party for the payment of all fees or other
charges due and payable by Northern or NIW II as of the date of such event, then
such non-defaulting party shall execute and deliver to Northern, NIW II or such
Mortgagee or Assignee or to a designee of one of these parties, as the case may
be, a new agreement affecting the Substation Property which (i) shall be for a
term equal to the remainder of the Term before giving effect to such rejection
or termination; (ii) shall contain the same covenants, agreements, terms,
provisions and limitations as this Agreement (except for any requirements that
have been fulfilled by Northern, NIW II or any Mortgagee or Assignee prior to
rejection or termination of this Agreement); and, (iii) shall include that
portion of the Wind Farm Assets in which Northern, NIW II or such other
Mortgagee or Assignee had an interest on the date of rejection or termination.

12.3(b) After the termination, rejection or disaffirmation of this Agreement and
during the period thereafter during which any Mortgagee shall be entitled to
enter into a new agreement affecting the Substation Property, the non-defaulting
party will not terminate the rights of any Assignee unless in default under its
Assignment.

12.3(c) If more than one Mortgagee makes a written request for a new agreement
pursuant to this provision, the new agreement shall be delivered to the
Mortgagee requesting such new agreement whose Mortgage is prior in lien, and the
written request of any other Mortgagee whose lien is subordinate shall be void
and of no further force or effect.

12.3(d) The provisions of this Section 12 shall survive the termination,
rejection or disaffirmation of this Agreement and shall continue in full force
and effect thereafter to the same extent as if this Section 12 were a separate
and independent contract made by Northern, NIW Il and each Mortgagee, and, from
the effective date of such termination, rejection or disaffirmation of this
Agreement to the date of execution and delivery of such new agreement, such
Mortgagee may use and enjoy the Substation Property without hindrance by the
non-defaulting party or any person claiming by, through or under either of them;
provided that all of the conditions for the new agreement as set forth above are
complied with.

12.3(e) The party requesting or receiving the new agreement shall pay the
non-defaulting party's reasonable legal fees and other out of pocket expenses
related to preparation, review, execution and delivery of the new agreement.

 12.4 Mortgagee's Consent to Amendment, Termination or Surrender.
Notwithstanding any provision of this Agreement to the contrary, the parties
agree that so long as there exists an unpaid Mortgagee, this Agreement shall not
be modified or amended, and neither Northern or NIW II shall not accept a
surrender, cancellation or release of all or any part of the Wind Farm Assets
from Northern or NIW II, prior to expiration of the Term without the prior
written consent of the Mortgagee. This provision is for the express benefit of
and shall be enforceable by each Mortgagee as if it were a party named in this
Agreement.

 12.5 No Merger. There shall be no merger of this Agreement or of the rights
created under this Agreement with the fee estate in the Substation Property by
reason of the fact that this Agreement or any interest in this Agreement may be
held, directly or indirectly, by or for the





account of any person or persons who shall own any interest in the fee estate.
No merger shall occur unless and until all persons at the time having an
interest in the fee estate in the Substation Property and all persons (including
each Mortgagee) having an interest in this Agreement or in the estate of
Northern or NIW II shall sign and record a written instrument effecting such
merger.

12.6 Further Amendments. At Northern's or NIW II's request, the other party
shall amend this Agreement to include any provision which may reasonably be
requested by a proposed Mortgagee; provided, however, that such amendment does
not impair any of such party's rights under this Agreement or increase the
burdens, liabilities or obligations of such party under this Agreement. Upon the
request of any Mortgagee, Northern and NIW II shall execute any additional
instruments reasonably required to evidence such Mortgagee's rights under this.
Agreement. The party who requests such amendments shall pay the reasonable
expenses of the other parties to negotiate and review such requested amendments,
or such costs may be shared as the parties may otherwise agree.

13.

NOTICES.

All notices or other communications required or permitted by this Agreement
shall be in writing. Notices and payments shall be deemed given or made when
personally delivered; five (5) days after deposit in the United States mail,
first class, postage prepaid, certified; or, one (1) business day after dispatch
by Federal Express or other overnight delivery service of national scope. All
notices and payments shall be sent to the parties at the addresses provided
below:

Northern Iowa Windpower LLC

c/o

Entergy Asset Management

Attention: Asset Manager – Mr. Kevin Simmons 20 Greenway Plaza, Suite 1025

Houston, TX 77046

Telephone:

832-681-3389

Fax:

832-681-3889

E-Mail: ksimmo2@entergy.com

Northern Iowa Windpower II, LLC Attention: Stephen F. Dryden 740 Seaview Drive

Juno Beach, FL 33408

Telephone:

561-691-3316

Fax:

561-691-3284

E- Mai 1 : steve .d iyden@m idwest- renewab le.com

Notices may also be given by facsimile or electronic mail sent to a party at the
facsimile number or electronic mail address in this Section, provided the party
giving notice must on request furnish proof that the notice was actually
received. Notice or payment to any Assignee or Mortgagee shall be sent to the
address of the Assignee or Mortgagee as shown in the recorded instrument
evidencing the Assignment or Mortgage. Either party may change its address for
purposes of this section by giving written notice of the change to the other
parties in the manner provided in this Section.





14.

DEFAULT AND TERMINATION.

14.1 No Right to Terminate. The parties agree that regardless of default by
another party, other than a failure by a party (the "Defaulting Party") to pay
to any other party amounts due under this Agreement, this Agreement shall not
terminate and agree that the non-defaulting party's only remedy for a default
shall be a claim for money damages. Subject to the rights of a Mortgagee and
Assignee set forth in Sections 11 and 12, any party that has not received full
payment of all undisputed amounts within ninety (90) days after delivery of
written demand therefore to the Defaulting Party may terminate the Defaulting
Party's rights under this Agreement by delivering written notice thereof to the
other party.

14.2 Effect of Termination. Upon full or partial termination of this Agreement
or consents or other rights created by this Agreement, whether as to the entire
Substation Property or only as to part, the parties shall file of record quit
claim deeds or other documents effective to accurately evidence the full or
partial termination. The parties shall as soon as reasonably practicable
thereafter, remove the Phase I or Phase II Substation or those parts of the
substations, affected by the partial termination, from the Substation Property.
If Northern or NIW II fails to fulfill its Removal Obligations within six (6)
months of full or partial termination of this Agreement, a non-defaulting party
may do so, in which case the defaulting party shall reimburse the non-defaulting
party for reasonable costs of removal (less salvage) incurred.

15.

MISCELLANEOUS.

15.1 Unavoidable Delays. If any party is delayed, hindered in or prevented from
performing any act required under this Agreement by reason of strikes (other
than strikes of its or its contractor's employees), lockouts, labor troubles,
inability to procure materials, failure of power, restrictive governmental laws
or regulations, natural disasters, war, terrorism, civil strife or other
violence, the affected party, upon giving notice to the other party, shall be
excused from performing the act (except payment of any amounts due under this
Agreement) for the period of the delay. The affected party shall use its
reasonable efforts to avoid or remove the causes of nonperformance and shall
continue performance whenever the causes for nonperformance are removed.

15.2 Run With the Land. The consents and other rights created by this Agreement
and any restrictions in this Agreement shall run with the land affected and
shall be binding on, and inure to the benefit of, the parties, Mortgagees,
Assignees, and their respective successors and assigns, heirs, personal
representatives, tenants, or persons claiming through them.

15.3 Memorandum. The parties at the request of any party shall execute in
recordable form, and Northern and NIW II at their joint expense (50% each) shall
then record, a memorandum of this Agreement satisfactory in form and substance
to both parties.

15.4 Entire Agreement/Amendments. This Agreement constitutes the entire
agreement among the parties respecting its subject matter, and replaces and
supersedes any prior agreements. This agreement, and the consents and other
rights created by it shall not be modified or amended except in a writing signed
by the parties or their successors in interest.

The parties agree to cooperate in executing any additional agreements or
amendments reasonably needed by the parties for their business purposes so long
as they do not adversely affect the rights of the other parties or violate the
terms and spirit of this Agreement.

15.5 Legal Matters. This agreement shall be governed by and interpreted in
accordance with the laws of the State of Iowa. The parties agree to first
attempt to settle any dispute arising out of or in connection with this
Agreement by good-faith negotiation. If the parties are unable to resolve
amicably any dispute arising out of or in connection with this Agreement, each
shall have alt remedies available at law or in equity. Each party waives all
right to trial by jury and specifically agrees that trial of suits or causes of
action arising out of this Agreement shall be to the Court. Time is of the
essence with regard to the terms and conditions of this Agreement.

15.6 Partial Invalidity. Should any provision of this Agreement be held, in a
final and unappealable decision by a court of competent jurisdiction, to be
either invalid, void or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect, unimpaired by the holding.
Notwithstanding any other provision of this Agreement, the parties agree that in
no event shall the Term be for longer periods than the longest periods permitted
by applicable law.

15.7 Tax Credits. If under applicable law one of the parties becomes ineligible
for any tax credit, benefit or incentive for alternative energy expenditure
established by any local, state or federal government, then, at requesting
party's option and expense, the remaining parties shall amend this Agreement or
replace it with a different instrument so as to convert the requesting party's
interest in the Substation Property to a substantially similar interest that
makes it eligible for such tax credit, benefit or incentive. No party shall be
required to perform under this Section if it will cause that party financial
detriment, interfere with its business activities or would result in a breach of
any obligation under any agreement to which it is a party.

15.8 Approvals. No approval required by this Agreement shall be unreasonably
delayed. Unless a longer or shorter time is specified, all approvals required of
either party shall be given or refused in writing within ten (10) business days
after receipt of the request for approval. Any delay of a requested approval
longer than ten (10) business days shall be deemed an approval. Approvals shall
not be unreasonably withheld except in instances where this Agreement
specifically permits a party to act in its sole discretion.

[SIGNATURES BEGIN ON NEXT PAGE]





NORTHERN IOWA WINDPOWER LLC,

a Delaware limited liability company

By: Top Deer Wind Ventures LLC its managing member




By: /s/ Gerritt L. Ewing, Jr.

Gerritt L. Ewing, Jr.

Vice President




STATE OF TEXT, HARNS COUNTY, ss:


On this 9th day of December, 2004, before me personally appeared Gerritt L.
Ewing, Jr., to me personally known, who being by me duly sworn did say that that
person is a manager of Top Deer Wind Ventures LLC, the managing member of
Northern Iowa Windpower, LLC, and that said instrument was signed on behalf of
Top Deer Wind Ventures LLC and Northern Iowa Windpower, LLC by authority of
their respective managers and the said Vice President acknowledged the execution
of said instrument to be the said Vice President the voluntary act and deed of
said limited liability companies by them voluntarily executed.








NORTHERN IOWA WINDPOWER II,LLC,

a Delaware limited liability company

By: Midwest Renewable Energy Corporation, Manager




By: /s/ Stephen F. Dryden
Stephen F. Dryden, President

STATE OF IOWA, WORTH COUNTY, ss:

On this 13th day of December, 2004, before me personally appeared to me
personally known, who being by me duly sworn did say that that person is the
president of Midwest Renewable Energy Corporation, the manager of Northern Iowa
Windpower II, LLC, and that said instrument was signed on behalf of and Northern
Iowa Windpower II, LLC and the said Authorized Representative acknowledged the
execution of said instrument to be the voluntary act and deed of said
corporation and limited liability company by them voluntarily executed.





Exhibit A

Description: Drawing of “Substation Property” as described in Exhibit 1 under
Item 1. Definitions and Purpose, Section 1.1. Substation Property.








Exhibit B

Description: Drawing of “IPL Easement” as described in Exhibit 1 under Item 1.
Definitions and Purpose, Section 1.2. IPL Easement.






